Citation Nr: 0923053	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  09-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1951 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a diagnosis of current bilateral hearing 
loss; however, there is no indication of acoustic trauma of 
any significant degree during military service, and the 
Veteran did not have a diagnosis or any recorded complaints 
of hearing loss for a period of over 50 years following his 
separation from active service.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claims.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

In a VA letters of May 2005, March 2006, October 2006, and 
November 2007 the Veteran was notified of the information and 
evidence needed to substantiate and complete his claim for 
service connection.  He was also specifically informed as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In October 2006, it was determined that the 
Veteran's service treatment records could not be located 
after an exhaustive search.  Following this notice, the 
Veteran was informed of his ability to provide VA with any 
alternative sources which would help to substantiate his 
claim; however, he did not respond with any additional 
records or statements.  Following issuance and re-
adjudication of the claim by the statement of the case 
(Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)), the 
Veteran was informed of how VA calculates disability rating 
and effective date of award, should service connection be 
granted.  See Dingess, supra.  As the below decision 
represents a denial of the benefit sought, the timing of such 
notice (being after the initial denial by the RO) is 
irrelevant.  Id.    
  
The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA. 

The VCAA also places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all existing medical records 
identified by the Veteran.  There is no indication of any 
outstanding treatment records or other relevant evidence.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, there is nothing to indicate the onset 
of hearing loss until decades after service separation.  
Simply, the standards of McLendon are not met, and there is 
no duty to provide for a medical examination.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.




Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case contends that he developed bilateral 
hearing loss as a result of exposure to loud noises in 
military service.  He specifically attributes his hearing 
loss to being in close proximity to tank firing, explosive 
charges detonating, small arms fire, and artillery fire.  

The Veteran's service treatment records are unavailable for 
review.  The National Personnel Records Center (NPRC) 
informed VA that if the records were ever in their 
possession, they would have been located in an area heavily 
damaged by a 1973 fire at that facility.  Thus, the Board 
notes that this is a "fire-related" claim, and that VA has 
a heightened duty to explain its findings to the Veteran and 
to carefully apply the so-called "benefit of the doubt" 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
this regard, the Veteran was informed that he may supply 
alternative types of evidence (statements from in-service 
"buddies," copies of medical records, etc.) which might 
help to substantiate his claimed exposure to noise.  In 
response, the Veteran stated that he did not have any medical 
records from his military service in his possession, and that 
he did not have any means to contact his in-service comrades.  

There is one service personnel record in the claims folder, 
and from this document (DD Form 214), it is apparent that the 
Veteran was assigned to a medical unit, did not have a combat 
award or decoration (such as a Purple Heart or Combat Medical 
Badge), and did not participate in operations in Korea (his 
service was during the Korean War).  Indeed, the DD Form 214 
shows that the Veteran served with a medical detachment, and 
that his only decorations were an occupation medal for 
service in Germany, and the National Defense Service Medal.  
Thus, there is not evidence that the Veteran participated in 
actions where excessive noise exposure could have been 
reasonably expected, and given the lack of combat service, 
acoustic trauma cannot be presumed to have originated in a 
combat environment.  See 38 U.S.C.A. § 1154.    

The Veteran maintains that his noise exposure occurred during 
his Basic Training; however, there is nothing of record which 
would serve to substantiate this allegation.  The Board does 
not doubt that there may have been an occasional exposure to 
loud noise, as rifle qualification and grenade usage is a 
part of the training for all Army personnel.  Moreover, it is 
not unreasonable to conclude that tanks and artillery did 
fire during his training; but, the Veteran's proximity to 
these events is not clearly established.  Basic Training 
serves to transition a civilian recruit to a U.S. Army 
soldier, and while there may have been some exposure to loud 
noises during this period, it would not be of a constant 
nature, as such would be counterintuitive to training 
purposes.  The Veteran states that he felt ringing in his 
ears and that he went to sick call, although, he was able to 
complete his full term of service and was not discharged for 
medical reasons.   

The first diagnosis of hearing loss is in February 2007, more 
than half a century after service separation.  This diagnosis 
is based on a private audiological examination, and does not 
utilize the appropriate diagnostic tools which are necessary 
to establish a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  The February 2007 report references the 
Veteran's subjective report of being exposed to noise in 
service.  There is no indication that the claims file was 
reviewed by this clinician, nor is there a nexus opinion 
offered that relates the hearing loss to the alleged in-
service noise exposure.  Indeed, the clinician, in relating 
the subjective history, appears to have just noted the 
Veteran's allegations which form the basis of his current 
claim.  

The Board notes that the Veteran has stated that he has had 
hearing difficulties (to include ringing in the ears-a claim 
not on appeal) since leaving military service.  He did not 
file his claim for service connection until April 2005, and 
was not diagnosed with hearing loss until February 2007.  
Thus, the Veteran lived for over 50 years without any 
significant complaints of hearing loss or need for treatment 
for the disorder.  The Board notes that the passage of time 
without complaint, in and of itself, can be probative when 
addressing a claim for service connection.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that Veterans are competent to testify 
as to what comes to them through their senses (such as an 
appreciation of a decrease in hearing or a ringing in the 
ears).  See Espiritu, supra.  In this regard, the Board does 
not doubt that the Veteran experiences a degree of hearing 
loss; however, his allegations of noticing a decrease in 
hearing after exposure to noise in service are suspect, and 
raise issues regarding his credibility as a lay witness.  
Specifically, it is noted that the Veteran served in a 
medical detachment in Germany, a duty which would not expose 
him to any excessive noise.  Regarding Basic Training, while 
there may have been some incidental proximity to gunfire and 
explosions, the Veteran was able to complete his training and 
move on to serve the remainder of his commitment.  The 
service treatment records are unavailable; however, there is 
no record of private or VA treatment in the period of time 
relatively proximal to service discharge.  That is, there is 
nothing that would even potentially serve to show hearing 
loss or other ear-related disability until five decades after 
separation when a private diagnosis was made.  Thus, the 
Veteran's complaints are not credible in light of his in-
service duty and post-service medical history, which first 
diagnosed the condition in 2007.

The Board is aware that there is no VA examination of record 
which addresses a potential etiology.  Simply put, the 
standards of McLendon are not met in this case, as there is 
nothing which, even potentially, could serve to show that the 
current hearing loss (diagnosed 50 years after discharge) is 
in anyway related to incidental noise exposure in military 
service.  See McLendon, supra.  As such, the claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


